DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

               AMY B. SCHWARTZ and JAY F. SCHWARTZ,
                            Appellants,

                                        v.

 BANK OF AMERICA, N.A., Successor by Merger to BAC HOME LOANS
          SERVICING LP f/k/a COUNTRYWIDE HOME
                  LOANS SERVICING, LP,1,
                           Appellee.

                                No. 4D19-3942

                                [March 4, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Scott    R.   Kerner,     Judge;   L.T.    Case    No.
502012CA01369XXXXMB.

   Bruce Jacobs of Jacobs Legal, PLLC, Miami, for appellants.

   No response filed for appellee.

PER CURIAM.

   We redesignate this proceeding as an appeal from the order denying the
motion to vacate the final foreclosure judgment in this 2012 case. Fla. R.
App. P. 9.130(a)(5). The petition for writ of certiorari is treated as the initial
brief, and the trial court’s order is summarily affirmed. Fla. R. App. P.
9.315(a).

   Appellants defaulted on their home loan in January 2010. The
foreclosure suit was filed in 2012 and litigated until a final foreclosure
judgment was entered in October 2017.          This Court affirmed the
foreclosure judgment. See Schwartz v. Bank of Am., N.A., 267 So. 3d 414
(Fla. 4th DCA 2019).

   The motion to vacate now on appeal attempts to relitigate issues
concerning standing that this Court rejected on direct appeal. The law of
the case doctrine precludes relitigation of these issues. Fla. Dept. of
Transp. v. Juliano, 801 So. 2d 101, 105 (Fla. 2001) (“The doctrine of the
law of the case requires that questions of law actually decided on appeal
must govern the case in the same court and the trial court, through all
subsequent stages of the proceedings.”).

    Appellants’ allegations of fraud were rejected on direct appeal, and the
trial court did not err in denying post-judgment discovery as this Court
has already concluded that the trial court did not abuse its discretion in
concluding that “appellants had not diligently conducted discovery.”
Schwartz, 267 So. 3d at 414.

   Summarily affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2